
	

114 HRES 419 IH: Recognizing the importance of frontline health workers toward accelerating progress on global health and saving the lives of women and children, and for other purposes.
U.S. House of Representatives
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 419
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2015
			Mrs. Lowey (for herself and Mr. Crenshaw) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the importance of frontline health workers toward accelerating progress on global
			 health and saving the lives of women and children, and for other purposes.
	
	
 Whereas United States leadership and investment has led to dramatic successes in global health, including the reduction of child mortality by 49 percent in the last 2 decades, the reduction of new HIV infections by 50 percent in 25 low- and middle-income countries, a decrease in deaths from malaria by 47 percent, and the halving of maternal mortality rates;
 Whereas strong health systems in developing countries, including a well-trained, well-equipped, and well-supported health workforce and access to health care are vital for these successes to continue and to ensure that the United States investment in global health programs is effective and sustainable;
 Whereas nations with healthy populations are more likely to be productive, prosperous, and peaceful, while countries with poorer health are more prone to instability, conflict, and extremism;
 Whereas the 2015 United States National Security Strategy cites increasing global health security as a national security priority, and well-supported and well-trained frontline health workers are critical to building country capacity to prevent, detect, and respond to disease outbreaks;
 Whereas frontline health workers are the first and often the only link to health care for millions of people living in the developing world, providing services where they are most needed, especially in remote and rural areas;
 Whereas frontline health workers include individuals serving in a range of capacities such as community health workers, midwives, local pharmacists, nurses, and doctors;
 Whereas the empowerment of women within the health workforce is critical to saving lives; Whereas frontline health workers provide families with access to a range of simple, affordable, life-saving care to help prevent and treat infections, improve nutrition, increase coverage of vaccines, ensure healthy outcomes for mothers and newborns, fight diseases like tuberculosis, malaria, and HIV, and encourage proper water, sanitation, and hygiene practices;
 Whereas the presence of properly trained and well-supported frontline health workers is key to the success of United States global health programs, including its efforts to achieve the global goals of ending preventable child and maternal deaths, fostering an AIDS-free generation, and ensuring global health security;
 Whereas it can cost as little as $300 to train a frontline health worker in crucial life-saving skills, making investments in frontline health workers one of the most cost effective ways to save lives;
 Whereas partnerships with faith-based organizations, humanitarian non-governmental organizations, and the private sector in training, equipping, and deploying frontline health workers have helped countries achieve progress on their global health goals;
 Whereas according to the World Health Organization, there are 57 countries with critical health workforce shortages, most of which are in sub-Saharan Africa and South Asia, regions that also have the greatest share of the global disease burden and the highest number of preventable deaths;
 Whereas training frontline health workers helps to develop sustainable local capacity in a country because frontline health workers are drawn from the communities they serve and are less likely to migrate than higher-skilled categories of health workers;
 Whereas the work of frontline health workers is particularly crucial during natural or complex emergency situations to save lives and to aid communities to recover, rebuild, and become self-reliant;
 Whereas the number of people affected by humanitarian crises has doubled from 2004 to 2014 due to an increase in the number of natural disasters, public health emergencies, civil unrests, and armed conflicts around the world; and frontline health workers are a critical and cost-effective component to building country capacity to prevent and respond to humanitarian crises;
 Whereas frontline health workers’ efforts have been instrumental in saving lives during natural disasters and disease, such as after the devastating April 2015 earthquake in Nepal, by leading the charge to vaccinate over 500,000 children to prevent a deadly outbreak of measles, and caring for people confirmed or suspected to have been infected with the Ebola virus during the outbreak;
 Whereas health workers provide lifesaving care at great personal risk in conflict settings; and attacks on medical facilities, health workers, and patients have occurred in at least 17 countries undergoing conflict and civil unrest, including Syria, Afghanistan, the Democratic Republic of Congo, and others since January 2014;
 Whereas despite the key role of frontline health workers in improving health, advancing peace and security, and spurring economic growth, the World Bank and the World Health Organization estimate that 400,000,000 people worldwide do not have access to essential health services;
 Whereas the International Labor Organization estimated the global shortage of health workers in 2015 is 10,300,000, including a 7,000,000 health worker deficit in rural areas alone;
 Whereas every day, more than 20,000 children in the developing world perish, mostly from preventable causes, and 800 women die due to pregnancy complications, and every year, millions of adults succumb to the ravages of AIDS, tuberculosis, malaria, and other treatable and often preventable chronic conditions (including non-communicable diseases); and
 Whereas despite the importance of frontline health workers to successful implementation of United States global health programs and to improved health outcomes for those served by these programs, the United States does not have a comprehensive global health workforce strategy: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the critical role of frontline health workers in achieving core global health goals, including ending preventable child and maternal deaths, ensuring global health security, and achieving an AIDS-free generation;
 (2)commends the progress made by the United States in helping to build local capacity and to save lives in the world’s most vulnerable communities by training and supporting frontline health workers;
 (3)acknowledges that in the aftermath of natural disasters, disease outbreaks, and conflict, frontline health workers continue to perform critical services to save the lives of mothers and children without access to medicines, equipment, or running water in many cases;
 (4)urges greater global attention and support for local frontline health workers to ensure their ability to respond effectively during humanitarian crises and to safeguard the health of the world’s most vulnerable populations, including populations in conflict-affected states; and
 (5)calls on all relevant Federal agencies, including the United States Agency for International Development, the Department of State, and the Centers for Disease Control and Prevention, to develop a coordinated, comprehensive health workforce strengthening action plan that is data-driven with concrete targets for increasing equitable access to qualified health workers in developing countries, particularly in underserved areas, to support the Global Human Resources for Health Strategy.
			
